                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

ANTHONY J. BLAIR                                                                         PLAINTIFF

vs.                                    Civil No. 6:19-cv-06010

COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION                                                                DEFENDANT

                                               ORDER

       Pending now before the Court is Plaintiff’s Motion for Attorney’s Fees Pursuant to the

Equal Access to Justice Act (“EAJA”). ECF No. 16. Defendant has responded to this Motion and

only objects to the hourly rate Plaintiff has requested. ECF No. 17. The Parties have consented

to the jurisdiction of a magistrate judge to conduct any and all proceedings in this case, including

conducting the trial, ordering the entry of a final judgment, and conducting all post-judgment

proceedings. ECF No. 7. Pursuant to this authority, the Court issues this Order.

1.     Background:

       On January 28, 2019, Anthony J. Blair (“Plaintiff”) appealed to the Court from the

Secretary of the Social Security Administration’s (“SSA”) denial of his request for disability

benefits. ECF No. 1. On January 21, 2020, Plaintiff’s case was reversed and remanded pursuant

to sentence four of 42 U.S.C. § 405(g). ECF Nos. 14-15.

       On March 26, 2020, Plaintiff filed this Motion. ECF No. 18. With this Motion, Plaintiff

requests an award of $6,330.81 under the EAJA or 31.70 hours of work at an attorney hourly rate

of $199.71 for work performed in 2019. Id. Defendant has responded to this Motion and only

objects to Plaintiff’s requested hourly rate and claims Plaintiff is only entitled to an attorney hourly

rate of $199.00 for work performed in 2019. ECF No. 17.

                                                   1
2.     Applicable Law:

       Pursuant to the EAJA, 28 U.S.C. § 2412(d)(1)(A), a court must award attorney's fees to a

prevailing social security claimant unless the Secretary’s position in denying benefits was

substantially justified. The Secretary has the burden of proving that the denial of benefits was

substantially justified. See Jackson v. Bowen, 807 F.2d 127, 128 (8th Cir.1986) (“The Secretary

bears the burden of proving that its position in the administrative and judicial proceedings below

was substantially justified”). An EAJA application also must be made within thirty days of a final

judgment in an action, See 28 U.S.C. § 2412(d)(1)(B), or within thirty days after the sixty day time

for appeal has expired. See Shalala v. Schaefer, 509 U.S. 292, 298 (1993).

       An award of attorney’s fees under the EAJA is appropriate even though, at the conclusion

of the case, the plaintiff’s attorney may be authorized to charge and to collect a fee pursuant to 42

U.S.C. § 406(b)(1). Recovery of attorney’s fees under both the EAJA and 42 U.S.C. § 406(b)(1)

was specifically allowed when Congress amended the EAJA in 1985. See Gisbrecht v. Barnhart,

535 U.S. 789, 796 (2002) (citing Pub. L. No. 99-80, 99 Stat. 186 (1985)). The United States

Supreme Court stated that Congress harmonized an award of attorney’s fees under the EAJA and

under 42 U.S.C. § 406(b)(1) as follows:

       Fee awards may be made under both prescriptions [EAJA and 42 U.S.C. §
       406(b)(1)], but the claimant’s attorney must “refun[d] to the claimant the amount
       of the smaller fee.”. . .“Thus, an EAJA award offsets an award under Section
       406(b), so that the [amount of total past-due benefits the claimant actually receives]
       will be increased by the . . . EAJA award up to the point the claimant receives 100
       percent of the past-due benefits.”

Id. Furthermore, awarding fees under both acts facilitates the purposes of the EAJA, which is to

shift to the United States the prevailing party’s litigation expenses incurred while contesting



                                                 2
unreasonable government action. See id.; Cornella v. Schweiker, 728 F.2d 978, 986 (8th Cir.

1984).

         The statutory ceiling for an EAJA fee award is $125.00 per hour. See 28 U.S.C. §

2412(d)(2)(A). A court is only authorized to exceed this statutory rate if “the court determines

that an increase in the cost of living or a special factor, such as the limited availability of qualified

attorneys for the proceedings involved, justifies a higher fee.” Id. A court may determine that

there has been an increase in the cost of living, and may thereby increase the attorney’s rate per

hour, based upon the United States Department of Labor’s Consumer Price Index (“CPI”). See

Johnson v. Sullivan, 919 F.2d 503, 504 (8th Cir. 1990). See also General Order 39 (“Attorney’s

Fees Under the Equal Access to Justice Act”).

3.       Discussion:

         In the present action, Plaintiff’s case was remanded to the SSA. ECF Nos. 14-15.

Defendant does not contest Plaintiff’s claim that he is the prevailing party and does not oppose his

application for fees under the EAJA. ECF No. 17. The Court construes the lack of opposition to

this application as an admission that the government’s decision to deny benefits was not

“substantially justified” and that Plaintiff is the prevailing party.

         Plaintiff requests a total award of $6,330.81. ECF No. 16. This includes 31.70 attorney

hours at an hourly rate of $199.71 for work performed in 2019. Id. Defendant has responded to

this Motion and objects to Plaintiff’s requested hourly rate of $199.71. ECF No. 17. This attorney

hourly rate is authorized by the EAJA as long as the CPI-South Index justifies this enhanced rated.

See General Order 39. See also 28 U.S.C. § 2412(d)(2)(A); Johnson, 919 F.2d at 504. In the

present action, the Court finds the CPI-South Index authorizes $199.00 for work performed in

2019. Thus, the Court awards that hourly rate.
                                                   3
       As for Plaintiff’s requested hours, Plaintiff seeks 31.70 attorney hours for work performed

in 2019. ECF No. 16. Defendant raises no objections to these requested hours. Id. Upon review

of these entries, the Court finds they are reasonable, and these hours should be approved.

       As a final point, Ratliff requires that attorney’s fees be awarded to the “prevailing party”

or the litigant. See Astrue v. Ratliff, 560 U.S. 586 (2010). Thus, these fees must be awarded to

Plaintiff, not to Plaintiff’s attorney. However, if Plaintiff has executed a valid assignment to

Plaintiff’s attorney of all rights in an attorney’s fee award and Plaintiff owes no outstanding debt

to the federal government, the attorney’s fee may be awarded directly to Plaintiff’s attorney.

4.     Conclusion:

       Based upon the foregoing, the Court awards Plaintiff $6,308.30 pursuant to the EAJA, 28

U.S.C. § 2412. This includes 31.70 hours at an attorney hourly rate of $199.00 for work performed

in 2019.

       ENTERED this 14th day of April 2020.


                                                             /s/ Barry A. Bryant
                                                             HON. BARRY A. BRYANT
                                                             U. S. MAGISTRATE JUDGE




                                                 4
